DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remark, filed 3/7/2022, with respect to amended claims 1-8 and 10-22 have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of 1-8, 13-14, and 17-22 has been withdrawn. 
Allowable Subject Matter
Claims 1-8 and 10-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or to fairly suggest wherein a portion of the scheduled Ack transmission duration is omitted, the portion ranging from none to all of the ACK transmission, and timing the action is adjusted based on this ACK transmission is dependent on the portion omitted falling below a threshold value in conjunction with other limitations in independent claims 1, 17, and 22
	The prior art fails to teach or to fairly suggest including receiving an ACK ReTX request and wherein the Ack ReTX request delays performing the action in conjunction with other limitations in independent claim 15.
	The prior art fails to teach or to fairly suggest including receiving an ACK ReTX request and wherein performing the action is delayed or advanced in conjunction with other limitations in independent claim 16.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Myung et al. (US Pub. No. 2021/0218538) discloses requesting feedback when failing to receive feedback.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITO Q PHAM whose telephone number is (571)272-4122. The examiner can normally be reached Monday-Friday: 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/TITO Q PHAM/Examiner, Art Unit 2466                                                                                                                                                                                                        
/CHRISTOPHER M CRUTCHFIELD/Primary Examiner, Art Unit 2466